Page | 1 

 

CONVERTIBLE PREFERRED PURCHASE AGREEMENT

 

 

 

 

This Convertible Preferred Stock Purchase Agreement dated June 17, 2011 is by
and between:

 

 

 

Hamburg Investment Company, LLC

 

 

_________________________________________

(the “Purchaser”)

 

 

Parallax Diagnostics, Inc

 

 

__________________________________________

(the “Company”  or  “PRLX”)

 

 

 

 

WHEREAS, Parallax Diagnostics, Inc. (“PRLX” “Seller”) a Nevada corporation at 2
Canal Park, 5th Floor Cambridge, MA 02141 is authorized to sell one hundred
thousand (100,000) shares of Convertible Preferred stock (“Preferred”) of
Parallax Diagnostics, Inc; and

 

WHEREAS, the terms of the sale of one hundred thousand (100,000) shares of
Preferred stock include one hundred percent (100%) Warrant coverage that would
result in, if the Offering is fully converted from Preferred into Common, the
Purchaser owning one hundred (100,000) thousand Warrants to purchase shares of
Common stock at a price to be determined by the Company’s next financing. If the
Company has not completed a financing within the next six (6) months then the
price of the Common Stock that the Preferred converts into will be priced at one
($1.00) dollar per share; and

 

WHEREAS, Parallax Diagnostics, Inc. has not yet priced the Common Stock that the
holder of Preferred is to convert into, the Purchaser and the Company have
agreed to use the valuation of the Company at the time of its next financing to
determine the price per share of Common stock.  If the Company has not completed
a financing within the next six (6) months then the price of the Common Stock
that the Preferred converts into will be priced at one ($1.00) dollar per share;
and

 

Confidential Convertible Preferred Stock Purchase
Agreement                                                    Parallax
Diagnostics, Inc                           
                                                                                                 
November 12,
2010                                                                                     

                                                                                                                                                                                                               
 

--------------------------------------------------------------------------------

 

Page | 2 

 

WHEREAS, Hamburg Investment Company, LLC (“HIC” “Purchaser”) a Nevada Limited
Liability Co which has signed the Investor Questionnaire, reviewed a Term Sheet,
Subscription Supplement and Risk Factors; and

 

WHEREAS the parties wish to enter into a transaction whereby HIC will acquire
one hundred thousand (“100,000”) shares of Preferred stock of PRLX (the
“Shares”) at one ($1.00) dollar per share from PRLX on the terms and conditions
set out herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in the Agreement, and in order to consummate the purchase and the sale
of the Parallax Diagnostics, Inc. Preferred stock aforementioned, it is hereby
agreed as follows:

             

1.      PURCHASE AND SALE: Subject to the terms and conditions hereinafter set
forth, at the closing of the transaction contemplated herby, the Seller shall
sell, convey, transfer, and deliver to the Purchaser certificates representing
such stock, and the Purchaser shall purchase from the Seller Parallax
Diagnostic, Inc. Preferred stock in consideration of the purchase price set
forth in this Agreement. The certificates representing the Corporation’s stock
shall be duly endorsed for transfer of accompanied by appropriate stock transfer
powers duly executed in blank, in either case with signatures guaranteed in the
customary fashion, and shall have all the necessary documentary transfer tax
stamps affixed thereto at the expense of the Seller. The closing of the
transactions contemplated by this Agreement (“Closing”), shall be held at 1327
Ocean Ave, Suite M Santa Monica CA 90401, on June 24, 2011 at 10:00 AM PST, or
such other place, date and time as the parties hereto may otherwise agree.

 

2.      The check issuance instructions are set forth below as follows;

 

Parallax Diagnostics, Inc.

In Care of: J. Michael Redmond

2 Canal Park, 5th Floor

Cambridge, MA 02141

             

            3.  Information for payment via bank wire;

 

Bank Name:                Bank of America

Branch:                        1301 4th Street

                                    Santa Monica , CA 90401

Account Name:           Parallax Diagnostics, Inc.

                        Account Number:       02184-22996 

            Routing Number:        122000661

 

3.      The address of Purchaser where the Shareholder is to send the Parallax
Diagnostics, Inc share certificate is outlined below:

 

Hamburg Investment Company, LLC

Confidential Convertible Preferred Stock Purchase
Agreement                                                    Parallax
Diagnostics, Inc                           
                                                                                                 
November 12,
2010                                                                                     

                                                                                                                                                                                                               
 

--------------------------------------------------------------------------------

 

Page | 3 

 

3194 Quarry Road

Manchester, NJ 08759

 

4.      AMOUNT AND PAYMENT OF PURCHASE PRICE. The total consideration for the
stock purchase is fully set out below:

 

Purchase one hundred thousand (“100,000”) shares of preferred stock priced at
$1.00 per share for one hundred thousand (“USD $100,000”) dollars.

 

5.      REPRESENTATIONS AND WARRANTIES OF SELLER. Seller hereby warrants and
represent:

 

a.       Organization and Standing. Parallax Diagnostics, Inc is a corporation
duly organized under the laws of the State of Nevada and has the corporate power
and authority to carry on its business as it is now being conducted.

 

6.        REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER.

 

 Seller and Purchaser hereby represent and warrant that there has been no act or
omission by Seller, Purchaser or the Corporation which would give rise to any
valid claim against any of the parties hereto for a brokerage commission,
finder’s fee, or other like payment in connection with the transactions
contemplated hereby.

 

7.      GENERAL PROVISIONS

 

a.       Entire Agreement. This agreement (including the exhibits hereto and any
written agreements hereof executed by the parties) constitutes the entire
Agreement and supersedes all prior agreements and understandings, oral and
written, between the parties hereto with respect to the subject matter hereof.

 

b.      Section and Other Heading. The section and other headings contained in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.

 

c.       Governing Law. This agreement and all transactions contemplated hereby,
shall be governed by, construed and enforced in accordance with the laws of the
State of California. The parties herein waive trial by jury and agree to submit
to the personal jurisdiction and venue of a court of subject matter jurisdiction
located in Los Angeles County, State of California. In the event that litigation
results from or arises out of this Agreement or the performance thereof, the
parties agree to reimburse the prevailing party’s reasonable attorney’s fees,
court costs, and all other expenses, whether or not taxable by the court as
costs, in addition to any other relief to which the prevailing party may be
entitled.

 

 

Confidential Convertible Preferred Stock Purchase
Agreement                                                    Parallax
Diagnostics, Inc                           
                                                                                                 
November 12,
2010                                                                                     

                                                                                                                                                                                                               
 

--------------------------------------------------------------------------------

 

Page | 4 

 

 

 

 

 

 

(balance of page intentionally left blank – signature page follows)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Confidential Convertible Preferred Stock Purchase
Agreement                                                    Parallax
Diagnostics, Inc                           
                                                                                                 
November 12,
2010                                                                                     

                                                                                                                                                                                                               
 

--------------------------------------------------------------------------------

 

Page | 5 

 

 

 

 

IN WITNESS WHEREOF, This Agreement has been executed by each of the individual
parties hereto on the date first above written.

 

 

 

 

 

Signed:

 

 

PARALLAX DIAGNOSTICS, INC.

 

 

 

By: __/s/ J. Michael Redmond _________

       J. Michael Redmond                 Date

       President

       Parallax Diagnostics, Inc

 

 

HAMBURG INVESTMENT COMPANY, LLC

 

 

 

By: __/s/ Jorn Gorlach_        ____________     

       Jorn Gorlach                                  Date

       Managing Member

       Hamburg Investment Company, LLC

 

 

Confidential Convertible Preferred Stock Purchase
Agreement                                                    Parallax
Diagnostics, Inc                           
                                                                                                 
November 12,
2010                                                                                     

                                                                                                                                                                                                               
 

--------------------------------------------------------------------------------

 